Case: 20-1263    Document: 18     Page: 1   Filed: 05/07/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                BRADLEY BRENNECKE,
                   Plaintiff-Appellant

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2020-1263
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-01448-EGB, Senior Judge Eric G. Bruggink.
                  ______________________

                   Decided: May 7, 2020
                  ______________________

    BRADLEY BRENNECKE, Pleasant Plain, OH, pro se.

     SONIA MARIE ORFIELD, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for defendant-appellee. Also represented by
 JOSEPH H. HUNT, CLAUDIA BURKE, ROBERT EDWARD
 KIRSCHMAN, JR.
                   ______________________

    Before LOURIE, MAYER, and REYNA, Circuit Judges.
Case: 20-1263     Document: 18      Page: 2    Filed: 05/07/2020




 2                                BRENNECKE   v. UNITED STATES



 PER CURIAM.
     Bradley Brennecke appeals the final judgment of the
 United States Court of Federal Claims dismissing his com-
 plaint for lack of jurisdiction. See Brennecke v. United
 States, 145 Fed. Cl. 354 (2019) (“Federal Claims Decision”).
 We affirm.
                        I. BACKGROUND
     On September 19, 2019, Brennecke filed a two-para-
 graph complaint in the Court of Federal Claims. He al-
 leged that the United States had “injured [him] in the
 amount of $10,953,618.91 by collecting assets without ju-
 risdiction.” Appellee Supplemental Appendix (“S.A.”) 3.
 Brennecke further asserted that the government had acted
 “knowingly and maliciously” and “should be held account-
 able . . . for wrongful actions . . . and ill[-]gotten gains.”
 S.A. 4. Brennecke attached a number of documents to his
 complaint, including two copies of a June 2019 order of dis-
 missal for lack of jurisdiction issued by the United States
 Tax Court, S.A. 7, 12, and several federal tax lien notices,
 S.A. 19–34.
      On September 26, 2019, the Court of Federal Claims
 dismissed Brennecke’s complaint for lack of jurisdiction.
 The court explained that “[a]lthough courts hold pleadings
 filed by a pro se plaintiff to a less stringent standard, a pro
 se plaintiff is not exempt from demonstrating that the court
 has jurisdiction over his claim.” See Federal Claims Deci-
 sion, 145 Fed. Cl. at 356. According to the court, Brennecke
 had “not met the requirements to file a tax refund claim in
 [the Court of Federal Claims]” because he had not “al-
 lege[d] that he ha[d] paid any assessed taxes or that he
 ha[d] filed a refund claim.” Id.
      The Court of Federal Claims further held that because
 it lacks jurisdiction over claims sounding in tort, it had no
 authority to consider Brennecke’s “vague[]” allegations
 that the United States had committed “other knowing,
Case: 20-1263     Document: 18     Page: 3    Filed: 05/07/2020




 BRENNECKE   v. UNITED STATES                                3



 malicious [and] wrongful actions.” Id. at 357. The court
 explained, moreover, that to the extent that Brennecke al-
 leged that the Internal Revenue Service (“IRS”) “intention-
 ally or negligently violated the tax code in its collection of
 taxes, [he] must bring his claim in a federal district court.”
Id. (citing 26 U.S.C. § 7433(a)).
      Brennecke subsequently filed a document entitled “Ob-
 jection of Bradley Brennecke of Order of Dismissal and
 [Motion] to Reconsider.” S.A. 49. In this document,
 Brennecke argued that the court misunderstood his com-
 plaint because his claim was “not a taxation claim, but ra-
 ther[] a claim for acting without jurisdiction,” and “since
 jurisdiction was not obtained prior to collection, the nature
 of [the] claim remains outside of the Tucker Act.” S.A. 50.
 He further asserted that his case should be reopened be-
 cause the Court of Federal Claims had committed “gross
 error.” S.A. 50 (capitalization omitted).
     On November 7, 2019, the court denied Brennecke’s
 motion based upon the standards for reconsideration set
 out in Rule 59 of the Rules of the Court of Federal Claims.
 S.A. 52–53. The court determined that Brennecke’s filing
 was untimely since it was filed more than twenty-eight
 days after the entry of judgment. S.A. 53. It concluded,
 moreover, that Brennecke’s motion did not state grounds
 for reconsideration because he had not shown that there
 had been an intervening “change in the law, new evidence,
 or a clear error of law or fact that would result in manifest
 injustice.” S.A. 53. Brennecke then appealed to this court.
                        II. DISCUSSION
     We review de novo a decision by the Court of Federal
 Claims to dismiss a complaint for lack of jurisdiction. Tex.
 Peanut Farmers v. United States, 409 F.3d 1370, 1372 (Fed.
 Cir. 2005). Brennecke had the burden of establishing, by a
 preponderance of the evidence, that the Court of Federal
 Claims had jurisdiction over his claim. See Brandt v.
 United States, 710 F.3d 1369, 1373 (Fed. Cir. 2013).
Case: 20-1263     Document: 18     Page: 4    Filed: 05/07/2020




 4                               BRENNECKE    v. UNITED STATES



      The Court of Federal Claims is a court of limited juris-
 diction. See, e.g., United States v. Mitchell, 463 U.S. 206,
 216–18 (1983); Todd v. United States, 386 F.3d 1091, 1093–
 94 (Fed. Cir. 2004). As the court correctly determined,
 Brennecke failed to establish that it had jurisdiction to con-
 sider his claim. See Federal Claims Decision, 145 Fed. Cl.
 at 356–57. Under certain circumstances, the Court of Fed-
 eral Claims has authority to adjudicate a claim seeking a
 federal tax refund. See 28 U.S.C. § 1346(a)(1) (granting the
 Court of Federal Claims jurisdiction over “civil action[s]
 against the United States for the recovery of any internal-
 revenue tax alleged to have been erroneously or illegally
 assessed or collected, or any penalty claimed to have been
 collected without authority or any sum alleged to have been
 excessive or in any manner wrongfully collected under the
 internal-revenue laws”). Importantly, however, to invoke
 the court’s jurisdiction over a tax refund claim a claimant
 must show that he paid the assessed tax prior to filing his
 complaint and that he filed a timely claim for a tax refund
 with the IRS. Ledford v. United States, 297 F.3d 1378,
 1382 (Fed. Cir. 2002); Rocovich v. United States, 933 F.2d
991, 993–94 (Fed. Cir. 1991); see also Ont. Power Genera-
 tion v. United States, 369 F.3d 1298, 1301 (Fed. Cir. 2004)
 (explaining that the Tucker Act’s waiver of sovereign im-
 munity “encompasses claims where the plaintiff has paid
 money over to the Government, directly or in effect, and
 seeks return of all or part of that sum” (citation and inter-
 nal quotation marks omitted)). When he was before the
 Court of Federal Claims, however, Brennecke did not al-
 lege that he had paid any assessed taxes or that he had
 filed a claim for a refund with the IRS. See Federal Claims
 Decision, 145 Fed. Cl. at 356.
     On appeal, Brennecke argues that the United States
 “admitted not following the proper procedures for tax col-
 lection in [the] U.S. Tax Court.” Appellant Informal Reply
 Br. 1. He points to no evidence, however, suggesting that
 the government has ever stated or acknowledged that it did
Case: 20-1263     Document: 18     Page: 5    Filed: 05/07/2020




 BRENNECKE   v. UNITED STATES                                5



 not follow required tax collection procedures. See S.A. 11–
 34. Furthermore, to the extent that Brennecke suggests
 that he has been subjected to a wrongful levy, a claim seek-
 ing relief from an improper tax levy must be filed in a fed-
 eral district court rather than the Court of Federal Claims.
 See 26 U.S.C. § 7433(a); see also id. § 7426(a)(1).
     Brennecke also argues that the Court of Federal
 Claims “did not take into account the exhibits showing the
 injury” he suffered as a result of actions undertaken by the
 United States. Appellant Informal Br. 1. We disagree.
 The Court of Federal Claims carefully considered the ex-
 hibits Brennecke submitted, see Federal Claims Decision,
145 Fed. Cl. at 356, but correctly concluded that they were
 insufficient to establish that the court had jurisdiction over
 his complaint. We have considered Brennecke’s remaining
 arguments but do not find them persuasive.
                       III. CONCLUSION
     Accordingly, the judgment of the United States Court
 of Federal Claims dismissing Brennecke’s complaint for
 lack of jurisdiction is affirmed.
                         AFFIRMED